Order entered February 25, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00817-CV

                               DAYDRICK NORRIS, Appellant

                                               V.

                              TRANS AM SFE II LLC, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-02790-D

                                           ORDER
       Before the Court is appellant’s February 22, 2019 second motion for extension of time to

file brief. We GRANT the motion and ORDER the brief be filed no later than March 27, 2019.

We caution appellant that further extension requests will be disfavored.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE